Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This office action is responsive to the amendment filed on 11/17/2021. As directed by the amendment: Claim 7 has been amended, claims 1-6 and 12-15 have been cancelled, and claims 16-17 have been added. Thus, claims 7-11 and 16-17 are presently pending in the application.

Response to Arguments
Applicant’s arguments and amendments with respect to the rejection of the claims have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, examiner now uses Peters to disclose the limitation “if the vial-reset signal is received by the controller after the performing of the power-on self-test, stopping, by the controller, the method during any step therein and resetting, by the controller, the method to a point after the performing of the power-on self-test without having to power off and on the drug infusion device”. Examiner uses Peters to add the resetting feature when the vial-reset signal is received by the controller to Gelfand. The power-on self-test in Gelfand is performed at the beginning when the on/off key (602) is pressed, so adding the resetting feature (the “change bag” signal; parag. [0047] in Peters) to Gelfand will be to a point after performing of the power-on self-test. The system in Peters will automatically reset the alarm and resumes patient treatment when the bag/viral is changed after the “change bag” signal is received (parag. [0047] in Peters) (discussed more below).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7-9 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Gelfand (US 20060270971); in view of Peters (US 2010/0121246).
Regarding Claim 7, Gelfand discloses a method comprising: performing, by a controller (console (500); Fig.16), a power-on self-test of a drug infusion device (The "POWER ON/OFF" key 602, FIG. 17 on the front panel is then pressed. A short tone indicates the diagnostic self-test is starting; parag. [0155], lines 4-6), the drug infusion device (Fig.16) being capable of being connected to a patient (the device (Fig.16) is connected to a patient via peripheral I.V. access (536)) and delivering a drug to the patient in accordance with an infusion program under control of the controller (Press the run button 612 to start therapy. The system has three user settable parameters: Net Gain Setting, Maximum Hydration Setting, and Minimum Urine Output Setting. All of these parameters can be viewed and changed using the MENU Key 614. Parameters are changed by selecting from the scrolled list using UP and DOWN Arrow keys 616 and 618. To change the parameter to selection the user needs to press the ACCEPT Key 606. If the user does not press the accept key shortly after making the selection, the screen is cleared, the new value is rejected and the system continues with the ; receiving a drug vial (hydration fluid bag (512)) into a receptacle (the receptacle is interpreted to be a holder) (hook (516)) space within a housing (housing of console (500)) of the drug infusion device, the controller (500) being capable of receiving a vial-reset signal indicating that the drug vial has been removed from the receptacle space (the user replaces the bag when it is empty which will sound the alarm and the alarm will continue to sound unless the clear or silence buttons are preessed) (the message “Saline Bag Empty. Replace Saline Bag” will be displayed and alarm sound; page 16, column 1, lines 6-7); configuring, by the controller, the drug infusion device according to infusion parameters specified by the infusion program (the parameters can be altered at any time during infusion by pressing the menu key (614)) (parag. [0155]); prompting, by the controller with a series of prompts, the user to review the infusion program (the user can review/ change the infusion program with the appropriate parameter (three user settable parameters:  Net Gain Setting, Maximum Hydration Setting, and Minimum Urine Output Setting) any time during therapy) (parag. [0155]) (the user can set the pump to flow 70ml/ hour during pause mode); and if the vial-reset signal is not received by the controller, performing the method to a conclusion (the treatment will continue even when the urine bag is full or empty at a pump flow of 70 ml/ hour to continue hydration) (parag. [0155]).
Gelfand does not explicitly disclose that if the vial-reset signal is received by the controller after the performing of the power-on self-test stopping by the controller the method during any step therein and resetting by the controller the method to a point after the performing of the power-on self-test without having to power off and on the drug infusion device. Gelfand 
Peters teaches it was known in the art to have a system that automatically restarts the treatment when the bag is changed and placed on the hook (Once the bag is changed, the fluid line unclamped, and the bag button pressed on the screen, the system automatically resets the alarms and resumes patient treatment; parag. [0047], last sentence). The power-self test in Gelfand is performed at the beginning when an on/off key is pressed, so the “change of bag” signal received in Peters would be to a point after the power-on self-test performed in Gelfand. The system in Peters automatically resets the alarm and resumes patient treatment (parag. [0047]) when the bag (vial) in Peters is changed after receiving the “change bag” signal.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Gelfand to incorporate the teachings of Peters to have a system/controller that reset the method to a point after performing the power-on self-test without having to power off and on the drug infusion device when a vial reset signal is received in order to ensure that the treatment is continued without interruptions to prevent error.
Regarding Claim 8, Gelfand as modified discloses the method of claim 7 and further discloses comprising: delivering, under control of the controller, the drug from the drug vial to the patient (parags.[0154]-[0155]); if the vial-reset signal is received by the controller during the delivering of the drug, stopping (The System is designed to stop automatically and alarm when the Hydration fluid bag is almost empty (or with approximately 50 ml of fluid remaining in the bag); page 15, column 2, last sentence), by the controller, the delivering of the drug and resetting , (after the bag is replaced and stopped, the user presses the RUN button , the method to a program review point where a subsequent option is for at least one of retain, clear, and modify the infusion program (To continue the operation press CLEAR button. The bag is replace using standard technique common to all I.V. sets with high flow drip chambers. After the bag is replaced, therapy can be restarted by pushing the RUN button; page 16, column 1, lines 8-12); and if the vial-reset signal is not received by the controller during the delivering of the drug, performing the method to the conclusion (the treatment will continue even when the urine bag is full or empty at a pump flow of 70 ml/ hour to continue hydration) (parag. [0155]).
Regarding Claim 9, Gelfand as modified discloses the method of claim 7 and further discloses comprising: after the performing of the power-on self-test (The "POWER ON/OFF" key 602, FIG. 17 on the front panel is then pressed. A short tone indicates the diagnostic self-test is starting; parag. [0155], lines 4-6) and before the configuring of the drug infusion device, receiving, by the controller, an indication of whether the patient to be served by the drug infusion device is a new patient (the self-test is preformed when the power on/ off key (602) is pressed at the initial of treatment, so identification of whether the patient is new is received after the self-test) (parag. [0155], lines 4-6) (Pressing the ACCEPT KEY restores all the parameters used for therapy before power was turned off including Therapy settings including Bolus administration and Net Gain target, and Therapy parameters such as elapsed time, urine made and fluid infused. Pressing CLEAR KEY 608 indicates that the new infusion set is used on the same patient or that a new patient therapy is started; page 15, column 1, lines 2-9); wherein the point to which the method is reset (the point after pressing the power on/ off key and after the self- test is performed) is a point that allows bypassing of the receiving of the indication of whether the patient to be served by the drug infusion device is a new patient (the new patient identification is only performed when the clear key (608) is pressed).
Regarding Claim 16, Gelfand discloses a controller (500) configured to: power-on self-test of a drug infusion device (The "POWER ON/OFF" key 602, FIG. 17 on the front panel is then pressed. A short tone indicates the diagnostic self-test is starting; parag. [0155], lines 4-6), the drug infusion device (Fig.16) being capable of being connected to a patient (the device (Fig.16) is connected to a patient via peripheral I.V. access (536)) and delivering a drug to the patient in accordance with an infusion program under control of the controller (Press the run button 612 to start therapy. The system has three user settable parameters: Net Gain Setting, Maximum Hydration Setting, and Minimum Urine Output Setting. All of these parameters can be viewed and changed using the MENU Key 614. Parameters are changed by selecting from the scrolled list using UP and DOWN Arrow keys 616 and 618. To change the parameter to selection the user needs to press the ACCEPT Key 606. If the user does not press the accept key shortly after making the selection, the screen is cleared, the new value is rejected and the system continues with the current value. New parameters are implemented only after the ACCEPT key is pressed. This value is the amount of hydration (in ml/hour) that the patient will receive IN ADDITION to the replacement of urine volume; page 15, column 2, lines 27-40); receiving a drug vial (512) into a receptacle (the receptacle is interpreted to be a holder) (hook (516)) space within a housing (housing of console (500))  of the drug infusion device, the controller (500) being capable of receiving a vial-reset signal indicating that the drug vial has been removed from the receptacle space (the user replaces the bag when it is empty which will sound the alarm and the alarm will continue to sound unless the clear or silence buttons are preessed) (the message “Saline Bag Empty. Replace Saline Bag” will be displayed and alarm ; configure the drug infusion device according to infusion parameters specified by the infusion program (the parameters can be altered at any time during infusion by pressing the menu key (614)) (parag. [0155]); prompt with a series of prompts, the user to review the infusion program the user can review/ change the infusion program with the appropriate parameter (three user settable parameters:  Net Gain Setting, Maximum Hydration Setting, and Minimum Urine Output Setting) any time during therapy) (parag. [0155]) (the user can set the pump to flow 70ml/ hour during pause mode) -3-Application No.: 16/091725Filing Date: October 5, 2018; and continue the infusion program based on not receiving any vial-reset signal (the treatment will continue even when the urine bag is full or empty at a pump flow of 70 ml/ hour to continue hydration) (parag. [0155]).
Gelfand does not explicitly disclose that if the vial-reset signal is received by the controller after the performing of the power-on self-test stopping by the controller the method during any step therein and resetting by the controller the method to a point after the performing of the power-on self-test without having to power off and on the drug infusion device. Gelfand only discloses that the power-on self-test is performed at the beginning when the on/off key is pressed (The "POWER ON/OFF" key 602, FIG. 17 on the front panel is then pressed. A short tone indicates the diagnostic self-test is starting; parag. [0155], lines 4-6)
Peters teaches it was known in the art to have a system that automatically restarts the treatment when the bag is changed and placed on the hook (Once the bag is changed, the fluid line unclamped, and the bag button pressed on the screen, the system automatically resets the alarms and resumes patient treatment; parag. [0047], last sentence). The power-self test in Gelfand is performed at the beginning when an on/off key is pressed, so the “change of bag” signal received in Peters would be to a point after the power-on self-test performed in Gelfand. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Gelfand to incorporate the teachings of Peters to have a system/controller that reset the method to a point after performing the power-on self-test without having to power off and on the drug infusion device when a vial reset signal is received in order to ensure that the treatment is continued without interruptions to prevent error.
Regarding Claim 17, Gelfand as modified discloses the controller of Claim 16, and further discloses configured to: control delivery the drug from the drug vial to the patient (parags.[0154]-[0155]); and stop the delivering of the drug (The System is designed to stop automatically and alarm when the Hydration fluid bag is almost empty (or with approximately 50 ml of fluid remaining in the bag); page 15, column 2, last sentence) and reset the drug infusion program (after the bag is replaced and stopped, the user presses the RUN button to restart therapy) (After the bag is replaced, therapy can be restarted by pushing the RUN button; page 16, column 1, lines 11-12) to a program review point where a subsequent option is for at least one of retain, clear, and modify the infusion program based on the received vial-reset signal during the delivering of the drug (To continue the operation press CLEAR button. The bag is replace using standard technique common to all I.V. sets with high flow drip chambers. After the bag is replaced, therapy can be restarted by pushing the RUN button; page 16, column 1, lines 8-12).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Gelfand (US 20060270971); in view of Peters (US 2010/0121246) and Chaco (US 2002/0044043).
the method of claim 9 and further discloses comprising: after the receiving of the indication of whether the patient to be served by the drug infusion device is a new patient; wherein the point to which the method is reset is a point before the receiving of the indication of the clinical care area (the new patient identification is performed to a point after the self-test in a 20x20 inches area which is fully capable of being before identifying the clinical area) (the treatment is performed in an area that fits the system of approximately 20x20 inches) (An RS 232 port is also provided. When mounted on an I.V. Pole, the system requires an area of approximately 20×20 inches; parag. [0151], lines 8-10).
Gelfand does not appear to disclose the controller identify a clinical care area where drug infusion is performed on the patient. Gelfand discloses only one 20x20 inch area where the system is located.
Chaco teaches it was known in the art to have a controller (2420; Fig.1) with a processing unit (2412) that identifies the patient’s room number (the CPU prioritizes the message frame utilizing the transition priority data of the PATH field and then sends to the nurse control station or stations connected in the group associated with the patient station, a message frame including tone and display data identifying the patient and the associated room number (steps 3880 and 3890; parag. [0126], lines 11-16).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Gelfand to incorporate the teachings of Chaco to have a controller that identifies the clinical care area where drug infusion is performed in order to have a better control of the patients and to prevent error by accidentally giving the wrong medication of the patient.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Gelfand (US 20060270971); in view of Peters (US 2010/0121246) and Bloom (US 6070761)
Regarding Claim 11, Gelfand as modified discloses all of the limitations claim 7.
Gelfand does not appear to disclose a presence sensor for a drug vial that is triggered when the vial is removed.
Bloom teaches it was known in the art to have a vial attachment sensor (The bedside device monitors whether the vial 85 is in the locked position by a vial-attachment sensor (not shown); column 19, lines 52-53).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Gelfand to incorporate the teachings of Bloom to have a vial attachment sensor in order to ensure that the vial is in place.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TANIA M ISMAIL whose telephone number is (313)446-6625. The examiner can normally be reached Monday-Thursday 8:00-3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Price can be reached on 571-270-5421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T.I./            Examiner, Art Unit 3783                                                                                                                                                                                            
/NATHAN R PRICE/            Supervisory Patent Examiner, Art Unit 3783